IN THE SUPREME COURT, STATE OF WYOMING

                                     2015 WY 93

                                                         APRIL TERM, A.D. 2015

                                                                 July 17, 2015

CITY OF CASPER, and V.H.
MCDONALD, CPA, in his capacity as
the Administrative Services Director of
the City of Casper,

Appellants
(Respondents),

v.                                             S-14-0284

KIMBERLY HOLLOWAY,
individually and as a citizen of Casper,
Wyoming, and as a member of the
Smoke Free Committee,

Appellee
(Plaintiff).


                   Appeal from the District Court of Natrona County
                       The Honorable Daniel L. Forgey, Judge


Representing Appellants:
      William C. Luben, City Attorney, Casper, Wyoming

Representing Appellee:
      Mary Ann Budenske, Attorney at Law, Casper, Wyoming


Before BURKE, C.J., and HILL, KITE, DAVIS, and FOX, JJ.
NOTICE: This opinion is subject to formal revision before publication in Pacific Reporter Third.
Readers are requested to notify the Clerk of the Supreme Court, Supreme Court Building,
Cheyenne, Wyoming 82002, of any typographical or other formal errors so that correction may be
made before final publication in the permanent volume.
DAVIS, Justice.

[¶1] Appellants City of Casper and City Clerk V.H. McDonald1 appeal from a district
court summary judgment order interpreting statutes regulating municipal referendum
petitions in favor of Appellee Kimberly Holloway. We affirm in part and reverse in part.

                                               ISSUES

[¶2] While Appellants present several issues for our review, because this matter is one
for declaratory judgment arising from agency interpretation and application of certain
statutes, our review calls for us to distill the issues into three controlling questions:

       1.   Was the district court’s jurisdiction limited to issuing a declaratory
judgment under W.R.A.P. 12.12 and Wyo. Stat. Ann. § 1-37-101 et seq. (LexisNexis
2013) concerning the interpretation of certain statutes related to a municipal ordinance
referendum?

       2.     Did the district court err when it interpreted Wyo. Stat. Ann. § 22-23-1005
(LexisNexis 2013) to mean that qualified electors registered in a city for purposes of a
municipal ordinance referendum petition remain so even if they have moved to a
different address within the city without updating their address with the county clerk as
required by Wyo. Stat. Ann. 22-3-114 (LexisNexis 2013)?

       3.     In discharging his duties under Wyo. Stat. Ann. § 22-23-1006, was the City
Clerk statutorily permitted to automatically reject a signature on the municipal
referendum petitions if the signatory’s address stated on the petition was different than
that on the county clerk’s voter registration list?

                                               FACTS

[¶3] In June 2012, the Casper City Council passed an ordinance (Ordinance No. 17-12)
repealing and replacing the existing ordinance that governed smoking in public places.
The 2012 ordinance generally prohibited smoking in all enclosed areas of public places
within the City of Casper. A year later, in June 2013, the Council passed another
ordinance (Ordinance No. 15-13) amending the 2012 ordinance to loosen some of the
restrictions on where smoking was permitted. The principal change was to allow
smoking in bars and taverns.




1
  The case captions in the district court and here refer to Mr. McDonald as “Administrative Services
Director for the City of Casper,” but otherwise both here and below the parties referred to Mr. McDonald
as the City Clerk. We will do the same.


                                                    1
[¶4] A group of individuals took exception to the 2013 ordinance and formed the
Smoke Free Committee, which sought to subject the ordinance to a referendum vote
pursuant to Wyo. Stat. Ann. § 22-23-1005. The Committee worked with the City Clerk
to develop the form of a referendum petition. As a result of this joint effort, a final form
of the referendum petition was accepted and used by the Committee in its referendum
drive to place the 2013 ordinance on the ballot.

[¶5] The City Clerk for Casper, V.H. McDonald, required the statement in the form
that names and addresses “must be exactly the same as it appears on the current voter
registration rolls” so that his staff (acting as reviewers) could apply clear standards to
determine whether signatories were qualified electors registered with the City of Casper
as required by Wyo. Stat. Ann. § 22-23-1005. With the form agreed upon, the
Committee began to seek signatures of qualified voters.

[¶6] The Committee ultimately and timely submitted 59 petitions to the City Clerk for
his review and determination in accordance with Wyo. Stat. Ann. § 22-23-1006. There
were a total of 3,078 signatures on the petitions submitted.

[¶7] Upon receiving the petitions, the City Clerk obtained the voter registration list
from the County Clerk for Natrona County and supervised the review and verification of
the referendum petitions by his staff. To facilitate the review, the City Clerk developed
“Petition Review Guidelines” for the reviewers to compare the signatures and addresses
contained in the petitions to the names and addresses as set forth in the voter registration
list. Specifically, the guidelines set forth the following:

    Address matches with the Natrona County Clerk’s registered voter list were
     required.
    The general form of the first name was not critical if the address matched (e.g.
     John and Jonathon).
    Street addresses did not require apartment numbers.
    The middle name or initial was not critical if the address matched.
    No post office box addresses were allowed.
    Suffixes were to be carefully reviewed.

The City Clerk’s guidelines relaxed the requirement on the petition that names and
addresses “must be exactly the same” as they appear on the then-current voter registration
list somewhat.

[¶8] With the voter registration list in hand and guidelines in place, four staff members
of the City Clerk’s office began a methodical process of verifying the signatures on the




                                              2
petitions.2 Ultimately, the City Clerk found that there were 2,393 valid signatures out of
3,078.

[¶9] Pursuant to Wyo. Stat. Ann. § 22-23-1005, a referendum petition must be signed
by at least 10% of the qualified electors in the city. Based on the then current voter
registration list, there were 24,543 registered voters within Casper when the petition was
submitted. As a result, 2,454 valid signatures were required in order to subject the
ordinance to a referendum vote.

[¶10] In light of the City Clerk’s determination that the petitions contained 2,393 valid
signatures, the referendum was 61 valid signatures short. The City Clerk then certified
the results to Casper’s City Manager.

[¶11] Undeterred, Holloway and others from the Committee sent a letter that included a
list of rejected signatures they felt ought to have been considered valid to the City Clerk.
The Clerk responded by letter, explaining why some of the signatures were considered
invalid. While he reviewed certain signatures on the list provided by the Committee, he
did not reconsider the signatures where the address on the petitions did not match the
address on the voter registration list as the committee asked him to do. More
correspondence followed, reaching an impasse when the Clerk stated that he would rely
on the initial review of the petition signatures and would not perform a recount.

[¶12] Holloway filed a complaint in the district court challenging the City Clerk’s
determination. She sought declaratory and referred to injunctive relief, attempting to
invoke jurisdiction pursuant to Wyo. Stat. Ann. §§ 22-24-122 and 22-23-101.3
Appellants answered, generally denying the claims, and including inter alia, a
jurisdictional defense that the district court “lacks jurisdiction to hear Plaintiff’s
Complaint for the review and determination of declaratory and injunctive relief.”

[¶13] After Holloway filed her complaint, the Committee provided the Clerk another list
of an additional 102 signatures, which it claimed were wrongfully disallowed. The Clerk
reviewed and compared the list of signatures, and found most had already been brought
to his attention by the Committee in its previous correspondence. Nevertheless, he and
his staff re-reviewed those signatures and found as follows: 4 should have been verified
as valid signatures for the petition drive; 11 had previously been counted in favor of the
Committee; 67 of the signatory’s addresses did not match the voter registration list;
10 of the signatures were illegible; 9 of the signatories were not on the voter registration


2
  We note that the City Clerk utilized a detailed and labor intensive process to review, cross-check and
confirm the validity of the petition’s signatures. Delving into the details of that process in this opinion is
not necessary because the issues presented for our review do not hinge upon it.
3
  In her complaint, Holloway states jurisdiction pursuant to “W.S. 22-23-202” but we understand that
citation to be an inadvertent mistake and assume she meant § 22-23-101.


                                                       3
list; one signatory did not provide sufficient information; and the given names of two did
not match the voter registration list.

[¶14] The parties filed cross-motions for summary judgment. The district court held a
hearing at which the parties agreed that there were no genuine issues of material fact; that
is, the facts were undisputed. Thus, the district court faced only questions of law, and it
entered an oral ruling in favor of Holloway, determining that:

     Jurisdiction to consider the case was derived from Wyo. Stat. Ann. § 22-24-122,
      which deals with statewide referenda and provides that “[a]ny person aggrieved by
      any determination made under this article, by the secretary of state or by the
      attorney general, may bring an action in the district court of Laramie county to
      have the determination reviewed by filing application within thirty (30) days of the
      date on which notice of the determination was given.”4 The district court reasoned
      that while the matter before the district court was a municipal referendum, the City
      Clerk’s role was functionally equivalent to that of the Secretary of State in
      statewide referenda. In addition, it noted that the statutes that apply to municipal
      referenda appear in the Wyoming Election Code in the chapter on municipal
      elections, which precedes the chapter on statewide referenda.

     The standard of review to be applied to the undisputed facts should be the same as
      this Court applied in reviewing the Secretary of State’s determination on a
      statewide initiative petition—i.e., whether or not that action was arbitrary and
      capricious. The district court found support for its position in Thomson v.
      Wyoming In-Stream Flow Comm., 651 P.2d 778, 791 (Wyo. 1982). It also
      reasoned that the arbitrary and capricious standard of review applies to
      administrative proceedings which were not conducted as trial-type adjudications
      or contested cases, citing N. Laramie Range Found. v. Converse Cnty. Bd. of Cnty.
      Comm’rs, 2012 WY 158, ¶ 10, 290 P.3d 1063, 1070 (Wyo. 2012).

     The City Clerk’s requirement that the signatory’s address match the address on the
      voter registration list was “legally incorrect.” After reviewing the applicable
      statutes, the district court reasoned that “one could move lawfully to a different
      address within the city of Casper without updating their address and still legally be
      a qualified elector registered in the city of Casper.” It further determined that the
      City Clerk’s decision to automatically disqualify a signor if the address listed on
      the petition did not match the voter registration list “not only arbitrarily excluded
      signors based on an incorrect legal principle . . . it arbitrarily excluded the signors

4
 In 2015, the General Session of the 63rd Wyoming Legislature repealed, recodified and amended § 22-
24-101 through § 22-24-125. There were no changes to the text of § 22-24-122, but it is now found at §
22-24-418. See 2015 Wyo. Sess. Laws ch. 6 (S.F. 49). Because this case preceded the 2015 amendments,
we will refer to the statutes existing at the time—Wyo. Stat. Ann. § 22-24-101 et seq. (LexisNexis 2013).


                                                    4
       without considering and in disregard of the other information about the signor that
       was listed on the petition.” The City Clerk should have “considered the totality of
       the information available as to each signor in reviewing the petitions, including the
       unique combinations of the name listed, whether there was another person of the
       same gender with the same or a similar name on the registry list, and the telephone
       number of the signor listed . . . .”

     Ultimately, based on the undisputed facts and as a matter of law, Holloway
      demonstrated to the district court’s satisfaction that the City Clerk acted arbitrarily
      and capriciously in determining that the petitions were legally insufficient.

[¶15] An order incorporating the oral ruling and stating that Holloway “has established
based on the undisputed facts, and as a matter of law, that the defendant acted arbitrary
and capriciously in determining that the petitions the plaintiff submitted in support of a
referendum on the City of Casper’s 2013 ordinance regarding smoking in public places
were legally insufficient” followed soon thereafter. Appellants then timely perfected this
appeal.

                                          DISCUSSION

Jurisdiction

[¶16] Before considering the substantive issues in this case, we must first address the
threshold question of subject matter jurisdiction. While the parties have not briefed
jurisdiction in this Court, whether it exists “may be asserted at any time by any interested
party or sua sponte by the court at the trial or appellate level.” In re AGS, 2014 WY 143,
¶ 15, 337 P.3d 470, 476 (Wyo. 2014) (citation and quotation marks omitted). “The
existence of subject matter jurisdiction is a question of law that we review de novo.”
Harmon v. Star Valley Med. Ctr., 2014 WY 90, ¶ 14, 331 P.3d 1174, 1178 (Wyo. 2014)
(citation and quotation marks omitted).

[¶17] In her complaint, Holloway sought to invoke subject matter jurisdiction pursuant
to Wyo. Stat. Ann. §§ 22-23-101 and 22-24-122.5 The former, which resides in the
chapter on municipal elections, states that “[u]nless otherwise specifically provided, a
municipal election shall be governed by laws regulating statewide elections.” Wyo. Stat.
Ann. § 22-23-101. Based upon this provision, she asserted that the statute providing for
judicial review of determinations relating to statewide initiatives and referenda conferred
jurisdiction to consider her case:



5
 In their answer, Appellants included as an affirmative defense that the district court lacked subject
matter jurisdiction to consider the case.


                                                   5
                     Any person aggrieved by any determination made
              under this article, by the secretary of state or by the attorney
              general, may bring an action in the district court of Laramie
              county to have the determination reviewed by filing
              application within thirty (30) days of the date on which notice
              of the determination was given.

Wyo. Stat. Ann. § 22-24-122.

[¶18] The district court, in accepting jurisdiction on this basis, concluded that there were
no other alternatives for judicial review. Therefore, expanding the statute governing
statewide initiatives and referenda to municipal referenda seemed appropriate. It
reasoned as follows:

                      The Court does not see why the plaintiff should not at
              a minimum be entitled to have the Court review the City
              Clerk’s determination in this matter in the same way that the
              Secretary of State’s determinations are reviewed as to
              statewide initiatives and referendums pursuant to the
              Wyoming Election Code.
                      Section 22-24-122 provides that any person aggrieved
              by any determination made under the article of the statutes
              that apply to statewide initiatives and referendums may bring
              an action in the District Court of Laramie County as more
              specifically set forth in the statute.
                      I would also refer generally to [Thomson v. Wyoming
              In-Stream Flow Committee, 651 P.2d 778 (Wyo. 1982)].
                      There is no similar provision contained in the article of
              the statutes that applies to municipal initiatives and
              referendums; yet, the article on municipal initiatives and
              referendums appears in the Wyoming Election Code in the
              chapter on municipal elections, which precedes the chapter on
              statewide initiatives and referendums. Due process and equal
              protection require that the plaintiff have some ability to seek
              relief from or a review of the City Clerk’s determination as to
              the petitions that were submitted in this case.
                      The City Clerk’s determination is functionally no
              different that the Secretary of State’s determination on
              statewide initiatives or referendum petitions. The District
              Court is clearly the proper court to perform such a review;
              and by analogy and considering the policies behind venue,
              this Court is the proper court to perform such a review of the
              City of Casper Clerk’s determination in this case.


                                              6
[¶19] We must disagree with the district court’s finding of jurisdiction through this
avenue. Section 22-24-122 specifically states that a person aggrieved by a determination
made by the “secretary of state or by the attorney general” relating to statewide initiatives
and referenda “may bring an action in the district court of Laramie county to have the
determination reviewed.” We find the language of this statute to be clear. Stutzman v.
Office of Wyoming State Eng’r, 2006 WY 30, ¶ 14, 130 P.3d 470, 475 (Wyo. 2006)
(“Where the language is clear, we look to its ordinary and obvious meaning, are bound to
the results so expressed and do not resort to rules of construction.”). This Court
concludes that the legislature’s intent in enacting § 22-24-122 was for a very narrow
purpose relating to statewide initiatives and referenda. Id. (“In interpreting and
construing statutory language, our primary purpose is to determine the legislature’s
intent.”).

[¶20] The level of detail that the legislature used in drafting this provision leaves no
room for us to broaden its application to municipal initiatives and referendums. As this
Court has often stated:

                      We will not insert language into a statute that the
              legislature omitted. A basic tenet of statutory construction is
              that omission of words from a statute is considered to be an
              intentional act by the legislature, and this court will not read
              words into a statute when the legislature has chosen not to
              include them. At the same time, however, we will not
              interpret a statute in a way that renders any portion
              meaningless or in a manner producing absurd results.

Id., ¶ 16, 130 P.3d at 475 (citations omitted). We must abide by our dictates of statutory
interpretation, and therefore can only conclude that § 22-24-122 provides jurisdiction in
the narrow circumstance of reviewing determinations made under Title 22, Chapter 24,
Article 1 of the Wyoming statutes. See Thomson, 651 P.2d at 780.

[¶21] However, there are two other avenues for Holloway to seek judicial review of the
City Clerk’s interpretation of the relevant statutes and his ultimate conclusion concerning
the petitions that were submitted.

[¶22] The City Clerk’s decision to disqualify signatures can be considered agency
action, falling under W.R.A.P. 12 and the Wyoming Administrative Procedure Act, Wyo.
Stat. Ann. § 16-3-101 et seq. Rule 12.01 states:

                    To the extent judicial review of administrative action
              by a district court is available, any person aggrieved or
              adversely affected in fact by a final decision of an agency in a


                                              7
                contested case, or who is aggrieved or adversely affected in
                fact by any other agency action or inaction, or who is
                adversely affected in fact by a rule adopted by that agency,
                may obtain such review as provided in this rule. All
                appeals from administrative agencies shall be governed by
                these rules.

W.R.A.P 12.01 (emphasis added). Holloway could have obtained judicial review by
filing a petition for review in accordance with W.R.A.P. 12.6 However, she did not file a
petition for review, but instead opted to file a declaratory judgment action.7

[¶23] Rule 12.12 recognizes that review of agency action can also be available by way
of a declaratory judgment action:

                The relief, review, or redress available in suits for injunction
                against agency action or enforcement, in actions for recovery
                of money, in actions for a declaratory judgment based on
                agency action or inaction, in actions seeking any common
                law writ to compel, review or restrain agency action shall be
                available by independent action notwithstanding any
                petition for review.

6
  In administrative proceedings not conducted as trial-type adjudications or contested cases, such as those
taken by the City Clerk here, the arbitrary and capricious standard of review would apply. N. Laramie
Range Found., ¶ 18, 290 P.3d at 1072; W.R.A.P. 12.09(a).
7
  In her complaint, Holloway sporadically mentions injunctive relief, asking the district court to compel
the City Clerk to revisit the disallowed signatures and confer with her to determine validity of the
signatures. The district court did not rule on, or even acknowledge, this faint aspect of Holloway’s
complaint, nor could it have based upon what was, and was not, included in the pleading. We have
explained:

                         The Wyoming Rules of Civil Procedure permit “notice
                pleading,” and pleadings are to be liberally construed to do substantial
                justice. However, even notice pleading requires fair notice to opposing
                parties of the nature of a party’s claim. Liberal construction of pleadings
                does not excuse omission of that which is material and necessary in order
                to entitle one to relief.

Excel Const., Inc. v. HKM Eng’g, Inc., 2010 WY 34, ¶ 35, 228 P.3d 40, 49 (Wyo. 2010) (citations
omitted). There is no cognizable claim for injunctive relief included in Holloway’s complaint because
there is a clear omission that exists which is material and necessary in order to entitle her to such relief.
See Operation Save America v. City of Jackson, 2012 WY 51, ¶ 51, 275 P.3d 438, 455 (Wyo. 2012)
(pleading seeking an injunction should state the grounds for doing so, quoting 11A Wright, et al. Fed.
Practice & Procedure § 2949); see also CBM Geosolutions, Inc. v. Gas Sensing Tech. Corp., 2009 WY
113, ¶ 8, 215 P.3d 1054, 1057 (Wyo. 2009). We consider Holloway’s complaint to only seek declaratory
judgment, as the insufficiently pled request for injunctive relief cannot honestly be contemplated as part
of this action.


                                                      8
W.R.A.P. 12.12 (emphasis added).

[¶24] This Court has on several occasions examined the applicability of declaratory
judgment in the context of administrative proceedings. See, e.g., Voss v. Goodman, 2009
WY 40, ¶ 5, 203 P.3d 415, 418 (Wyo. 2009); Wyoming Cmty. Coll. Comm’n v. Casper
Cmty. Coll. Dist., 2001 WY 86, ¶¶ 13-14, 31 P.3d 1242, 1248 (Wyo. 2001); Campbell
Cnty. Sch. Dist. v. Catchpole, 6 P.3d 1275, 1283 (Wyo. 2000); Hirschfield v. Bd. of Cnty.
Comm’rs of Cnty. of Teton, 944 P.2d 1139, 1142 (Wyo. 1997); Rocky Mtn. Oil & Gas
Ass’n v. State, 645 P.2d 1163, 1166-69 (Wyo. 1982). In accord with the Uniform
Declaratory Judgments Act, our previous decisions have liberally construed the
availability of a declaratory judgment proceeding to consider certain issues arising from
agency action. Wyo. Stat. Ann. § 1-37-114; Hirschfield, 944 P.2d at 1142. We have
explained:

              The purpose of declaratory judgment actions is to render
              disputes concerning the legal rights and duties of parties
              justiciable without proof of a wrong committed by one party
              against another, and thus facilitate the termination of
              controversies. Wyoming’s declaratory judgment statute states
              that it is remedial and should be liberally construed and
              administered. We do not interpret it in a narrow or technical
              sense, and there remains the prerequisite that the party
              seeking declaratory relief present the court with an actual
              controversy. Trial judges may not dispense with the
              traditional rules prohibiting them from rendering advisory
              opinions or adjudicating hypothetical issues. An action for
              declaratory judgment cannot be a substitute for an appeal
              from administrative decisions but is available even though
              there is a statutory method of appeal if it concerns the validity
              and construction of agency regulations, or if it concerns the
              constitutionality or interpretation of a statute upon which the
              administrative action is, or is to be based.

Voss, ¶ 5, 203 P.3d at 418 (quoting Hirschfield, 944 P.2d at 1142); see also Torres v.
State ex rel. Wyoming Workers’ Safety & Comp. Div., 2004 WY 92, ¶ 6, 95 P.3d 794, 795
(Wyo. 2004).

[¶25] Because the district court erred in finding that it had jurisdiction to consider the
case under Wyo. Stat. Ann. § 22-24-122, its decision was not limited to the appropriate
legal issues—interpretation of statutes upon which the administrative action is, or is to be
based. In addition to interpreting the controlling statutes, the decision went beyond the



                                              9
realm of declaratory judgments by finding that the City Clerk acted arbitrarily and
capriciously in rejecting certain signatures as he did.

[¶26] We conclude that the district court had jurisdiction to consider Holloway’s
declaratory judgment action through W.R.A.P. 12.12 and Wyo. Stat. Ann. § 1-37-101 et
seq.8 As a result, this Court also has jurisdiction to consider certain issues on appeal.
Wyo. Cmty. Coll. Comm’n, ¶ 12, 31 P.3d at 1248) (“This court can have no greater
jurisdiction of the subject matter than the district court.”). The narrow issues of law that
this Court has jurisdiction to consider fall into the category of an “interpretation of a
statute upon which the administrative action is, or is to be based.” See Voss, ¶ 6, 203
P.3d at 418.

Summary Judgment—Interpretation of the Municipal Referendum Statutes

[¶27] The district court decided the matter by grant of summary judgment, which we
have held “may be an appropriate resolution of a declaratory judgment action.”
Cheyenne Newspapers, Inc. v. Bldg. Code Bd. of Appeals of City of Cheyenne, 2010 WY
2, ¶ 8, 222 P.3d 158, 161 (Wyo. 2010); see also State ex rel. Arnold v. Ommen, 2009 WY
24, ¶ 23, 201 P.3d 1127, 1134 (Wyo. 2009) (“Summary judgment is appropriate in a
declaratory judgment action so long as there are no genuine issues of material fact.”).

[¶28] We review a grant of summary judgment entered in response to a declaratory
judgment action through our usual standard for review of summary judgments. Arnold, ¶
13, 201 P.3d at 1132; Voss, ¶ 9, 203 P.3d at 419. Our review of a district court’s
summary judgment ruling is de novo, using the same materials and following the same
standards as the district court. Arnold, ¶ 13, 201 P.3d at 1132; W.R.C.P. 56(c). No
deference is accorded to the district court on issues of law, and we may affirm the
summary judgment on any legal grounds appearing in the record. Voss, ¶ 9, 203 P.3d at
419. “The summary judgment can be sustained only when no genuine issues of material

8
  We have examined the Uniform Declaratory Judgments Act, which defines the rights that may be
subject to declaration under the act and the parties who may seek a declaration of their rights:

                         Any person interested under a deed, will, written contract or
                other writings constituting a contract, or whose rights, status or other
                legal relations are affected by the Wyoming constitution or by a statute,
                municipal ordinance, contract or franchise, may have any question of
                construction or validity arising under the instrument determined and
                obtain a declaration of rights, status or other legal relations.

Wyo. Stat. Ann. § 1-37-103. Thus, “in order for a court to have jurisdiction over a declaratory judgment
action, the ‘right’ to be declared must fall within the scope of the act and the plaintiff must be an
‘interested’ person.” See William F. West Ranch, LLC v. Tyrrell, 2009 WY 62, ¶¶ 11-12, 206 P.3d 722,
727 (Wyo. 2009) (applying four-part test for determining whether there is a justiciable controversy); see
also Voss, ¶ 7, 203 P.3d at 418-19 (same). We are convinced Holloway’s case meets these requirements.


                                                    10
fact are present and the moving party is entitled to judgment as a matter of law.” Id.
(quoting Wyo. Cmty. Coll. Comm’n, ¶ 11, 31 P.3d at 1247).

[¶29] The parties agree, and the district court’s ruling confirms, that there are no
questions of material fact in this case. Our review is confined to questions of law;
namely the district court’s interpretation of § 22-23-1005, which states:

              § 22-23-1005. Ordinance adopted by governing body
              subject to referendum vote.

                     An ordinance adopted by a municipal governing body
              shall be subject to a referendum vote if a petition signed by
              ten percent (10%) of the qualified electors registered in the
              city or town is filed with the municipal clerk not later than
              twenty (20) days after the ordinance is first published after
              adoption as provided by law. To be counted the electors shall
              be registered voters when the completed petition is submitted
              for verification. The referendum petition shall set forth the
              ordinance in full and shall contain the signatures and
              residence addresses of persons signing the petition.

Wyo. Stat. Ann. § 22-23-1005.

[¶30] Guided by our rules of statutory interpretation, see Aland v. Mead, 2014 WY 83, ¶
11, 327 P.3d 752, 758-59 (Wyo. 2014), we find the legislature’s intent is evident when
this statute is construed in pari materia. As the district court pointed out, the linchpin in
this case can best be said to be who was, or was not, a qualified elector registered to vote
in the City of Casper at the time the municipal referendum petitions were submitted to the
City Clerk. Ingrained is the issue of whether a signatory remains a qualified elector
registered to vote when his or her residence address within the City of Casper as stated on
the petition is different than the one on the voter registration list.

[¶31] We begin our analysis by reviewing the definitions of certain terms provided by
the legislature. Several of the terms contained in § 22-23-1005 are defined by § 22-1-
102, which also defines additional ones relevant to our review:

      “Qualified elector” includes every citizen of the United States who is a bona fide
       resident of Wyoming, has registered to vote and will be at least eighteen (18)
       years of age on the day of the election at which he may offer to vote;

      “Registration” is the entry and verification of the name and voter information of
       a qualified elector on the official registry list, as provided in Wyo. Stat. Ann. §§
       22-3-104(f) and 22-3-108;


                                              11
     “Registry list” is the list by precinct of the names, addresses, party affiliations
      and precinct and district numbers of the registered electors in the county
      prepared by the secretary of state or county clerks for distribution as provided in
      Wyo. Stat. Ann. § 22-2-113;

     “Residence” is the place of a person’s actual habitation. The construction of this
      term shall be governed by the following rules: (A) Residence is the place where
      a person has a current habitation and to which, whenever he is absent, he has the
      intention of returning.

Wyo. Stat. Ann. § 22-1-102(xxvi), (xxvii), (xxix), (xxx); see Thomson, 651 P.2d at 789-
91 (finding that the term “qualified voters” within Art. 3, § 52(c), of the Wyoming
Constitution governing initiative and referendum is synonymous with term “qualified
registered voters” within related statutory provisions).

[¶32] With these definitions in mind, we turn to how a qualified elector becomes
registered to vote. Wyo. Stat. Ann. § 22-3-104 provides in pertinent part:

             (d) An applicant may only register to vote in person or by
             mail at which time he shall provide the information required
             by W.S. 22-3-103(a) and sign the registration oath as required
             by W.S. 22-3-103(b).

                                          *    *     *

             (f) A person shall be registered to vote as follows:

                                          *    *     *

                    (ii) Registration . . . is effective:

                     (A) At the polls for the purpose of voting. Upon
             verification of the information, the voter shall continue to be
             registered. Upon failure of verification, the voter’s
             registration shall be revoked in accordance with W. S. 22-3-
             105;
                     (B) For registration, other than at the polls, after the
             voter registration information has been entered onto the voter
             registration system and verified.

             (g) On election day, applicants attempting to register who
             lack the proof required under this section shall be offered


                                                12
              provisional ballots in accordance with W.S. 22-15-105 and
              permitted until the close of business on the day following the
              election to present documentation to the county clerk
              establishing their eligibility to register and to vote in the
              precinct.

              (h) An applicant may register to vote in person:

                      (i) In his proper polling place at any election specified
              in W.S. 22-2-101(a)(i) through (viii); or
                      (ii) In the office of the county clerk or city clerk in the
              principal office building of the county or city in the presence
              of the registry agent.

Wyo. Stat. Ann. § 22-3-104 (LexisNexis 2013).

[¶33] The information that must be provided under oath and signed by an applicant
includes, inter alia, his or her full name, current residence address, date of birth,
acceptable identification as defined by statute, and Wyoming driver’s license number (or
other type of information as set forth in the statute if the elector has no Wyoming driver’s
license). Wyo. Stat. Ann. § 22-3-103(a). Once this information is provided, the official
registry list “shall contain at least the following information as to each registered
elector”: full name; residence by street number and name, if any; voting district and
precinct numbers; party affiliation, if declared; house and senate numbers; date of birth;
and the electors driver’s license number (or other type of information as set forth in the
statute if the elector has no Wyoming driver’s license). Wyo. Stat. Ann. § 22-3-108.

[¶34] Having reviewed how a person becomes registered and what information is then
reflected on the registry list, let us turn to how a person becomes unregistered to vote:

    The county clerk can investigate the qualifications of any voter registration, when
     he has reasonable cause to believe that the voter may be unqualified. Wyo. Stat.
     Ann. § 22-3-105(a). If the investigation reveals a person is not qualified to be
     registered, the county clerk must strike the name from the voter registration list.
     Id. Among the criteria that can be used in determining the qualifications of a
     person to be registered is the location of dwelling of registrant and family. Id. at
     (b)(i). If the county clerk denies an applicant’s registration, he must give the
     person immediate written notice by certified return receipt mail. Id. at (c). A
     person “who is denied registration has the right to appeal to a circuit court within
     the county or to the district court within five (5) days of the date of the
     notification.” Id. at (d).




                                               13
    “If a voter registration applicant affirms that he is registered in another county or
     state, the registry agent shall require that the applicant make a written withdrawal
     of voter registration from another county or state on the Wyoming registration
     application.” Wyo. Stat. Ann. § 22-3-106.

    “A registered elector’s registration shall be cancelled for any one (1) of the
     following reasons: (i) Failure to vote in any general election; (ii) Death; (iii)
     Removal of residence from the county or state more than thirty (30) days
     prior to an election; (iv) Disqualification to vote; (v) Receipt of notification that
     the elector has registered to vote in another jurisdiction;(vi) Upon written request
     of the elector.” Wyo. Stat. Ann. § 22-3-115(a) (emphasis added). Upon receiving
     information that a registration should be cancelled, the county clerk “shall mail a
     notice of intent to cancel to the elector at his address on the registry list stating the
     reason for cancellation.” Wyo. Stat. Ann. § 22-3-116. The notice is required to
     state that “cancellation shall occur within twenty (20) days unless the elector asks
     that his name remain on the registry list.” Id.

[¶35] With a firm hold on who is a qualified elector registered to vote under § 22-23-
1005 and when registration ceases, the last leg of our analysis necessarily focuses on
Appellants’ contention that “an individual who has moved and has not notified the
County Clerk of the change of address is no longer a ‘qualified elector’ registered to vote
in an election from the time the [sic] he moves until the time he reaffirms, under oath,
that he resides in the appropriate precinct or political sub-division for any given election.”
To support their claim, Appellants rely on Wyo. Stat. Ann. § 22-3-114, which provides:

                     A registered elector who changes his name or changes
              his residence from one address to another within the same
              county shall notify the county clerk of the change, including
              in the notification the name, address, precinct and social
              security number (optional) under which registered and the
              nature of the change.

[¶36] We disagree with Appellants’ disputation. While § 22-3-114 requires a registered
elector to notify the county clerk of a change in residence from one address to another
within the same county, we do not believe that the legislature intended that omission to
cause an elector to become automatically unregistered. Indeed, as we have already set
forth, § 22-3-115(a) provides the criteria for when registration can be cancelled; namely,
“[r]emoval of residence from the county or state more than thirty (30) days prior to an
election.” Furthermore, registration cannot be cancelled automatically. The applicable
statute provides that the county clerk “shall mail a notice of intent to cancel to the elector
at his address on the registry list stating the reason for cancellation.” Wyo. Stat. Ann. §
22-3-116. The notice must inform the elector that cancellation will “occur within twenty
(20) days unless the elector asks that his name remain on the registry list.” Id.


                                               14
[¶37] Accepting Appellants’ position would render these statutes meaningless. See N.
Laramie Range Found., ¶ 76, 290 P.3d at 1088 (“A basic tenet of statutory construction is
that we do not interpret statutes in such a way to render any portion meaningless.”);
McTiernan v. Jellis, 2013 WY 151, ¶ 20, 316 P.3d 1153, 1160 (Wyo. 2013) (“Statutes
must be construed so that no portion is rendered meaningless. Interpretation should not
produce an absurd result.”) (citation and quotation marks omitted). The district court
interpreted these statutes as we do, concluding that “one could move lawfully to a
different address within the city of Casper without updating their address and still legally
be a qualified elector registered in the city of Casper.”9 We therefore affirm that portion
of the district court’s ruling interpreting § 22-23-1005 and related statutes concerning
who is a qualified elector registered in a city for purposes of a municipal ordinance
referendum petition.

City Clerk’s Rejection of Signatures Based upon Residence Address

[¶38] Appellants contend that the City Clerk’s duty under § 22-23-100610 to determine
the petitions’ legal sufficiency allowed him to automatically reject signatures on the
municipal referendum petitions when the signatory’s address stated on the petition was
different than that on the county clerk’s voter registration list. However, this argument is
based upon a faulty interpretation of what it means to be a qualified elector registered in
the City of Casper. As explained supra, one can lawfully move to a different address
within the city without updating his or her address and still be a legally qualified elector
registered in the city. Consequently, Appellants’ concluding contention necessarily fails.
See State ex rel. Sajo v. Paulus, 688 P.2d 367, 376 (Or. 1984) (“The 55 signatures should
not have been invalidated for the reason that the address on the petition was not the same
as the address on the registration card.”).

Reasonable and Objective Standard

[¶39] The remaining issue is what steps the City Clerk must take to conduct an objective
review of the signatures on the municipal referendum petition that is both reasonable and
efficient without automatically discounting a signatory because the Casper address listed
on the petition does not match the one on the voter registration list. Unfortunately, we


9
   Under Appellants’ position, additional signors could be erroneously excluded under the following
scenario: “[A] voter signing a petition may be at that time stating his or her voting residence with full
accuracy as it then appears on the registration records but may move to a new address and change his or
her registration before the petition is presented to the county clerk for checking.” 42 Am. Jur. 2d
Initiative and Referendum § 27 (updated 2015).
10
   Wyo. Stat. Ann. § 22-23-1006 states that “[t]he municipal clerk shall determine if the referendum
petition meets the requirements of W.S. 22-23-1005, and if he finds a petition legally sufficient, he shall
certify it to the governing body who shall suspend the ordinance.”


                                                     15
cannot resolve that issue in this appeal because it is outside the Court’s jurisdiction for
review of declaratory judgments of administrative action.

[¶40] We note that initiatives and referenda are important instruments of democracy that
must be delicately balanced with statutory restrictions imposed upon them to prevent
fraud and abuse and to promote a timely and reliable review process. As this Court has
previously explained, “[t]he purpose of statutory controls with respect to initiative and
referendum is to safeguard and facilitate the use of the initiative and referendum for the
benefit of the people of the state by discouraging fraud and abuse and minimizing
mistakes that might occur in the use of the right, as well as facilitating the checking of
petitions.” Thomson, 651 P.2d at 790; see also 42 Am. Jur. 2d Initiative and Referendum
§ 16. As far as we can tell, all the petition in the instant case may have lacked was
another column for signors to put their previous address as reflected on the voter
registration list, if they had moved within Casper and had not yet provided an update as
required under § 22-3-114. See Thomson, 651 P.2d at 789. The City Clerk would then
have had both the signor’s current residence address and a previous address that may be
on the voter registration list.

[¶41] Since that ship has sailed, we are confident that the City Clerk can strike the right
balance and tailor an appropriate process for review of municipal referenda, perhaps
finding inspiration in Wyo. Stat. Ann. § 22-3-116. That is, the City Clerk could allow
twenty days for the Committee to provide some sort of confirmation that the 67
signatories with different addresses on the petition actually lived at the previous address
identified on the voter registration list and have not moved out of the city limits. 11 If the
Committee does not meet its burden by presenting confirming information within twenty
days, the City Clerk may reject those signatures and not count them under § 22-23-1006.
Of course this is only one path, and the City Clerk can devise a process that he thinks
would be best suited for the limited situation concerning the 67 signatories’ addresses. If
Appellee is not satisfied with this process, she may certainly seek relief through the
Administrative Procedures Act or other proper avenues.

                                           CONCLUSION

[¶42] Because this matter is one for declaratory judgment arising from agency
interpretation and application of certain statutes, subject matter jurisdiction stems from
W.R.A.P. 12.12 and the Uniform Declaratory Judgments Act, Wyo. Stat. Ann. § 1-37-
101 et seq.




11
  Other types of rejected signatures are not subject to such a process in this case. An illegible signature,
for instance, “is the same as a blank line, not entitled to recognition and counting.” Thomson, 651 P.2d at
786. If it is impossible to decipher a signature, it is a nullity. Id.


                                                      16
[¶43] Pursuant to Wyo. Stat. Ann. § 22-23-1005, a signatory to a municipal referendum
petition can move lawfully to a different address within a city without updating his or her
address and still legally be a qualified elector registered in that city. Taking this
interpretation to its logical conclusion, in performing his duties under § 22-23-1006, the
City Clerk is not statutorily permitted to automatically reject a signature on the municipal
referendum petition because the Casper address on the petition is different than the
Casper address on the voter registration list. The portion of the district court’s judgment
concerning the interpretation of §§ 22-23-1005 and 1006 is affirmed.

[¶44] Because the district court erred in finding that it had jurisdiction to consider the
case under Wyo. Stat. Ann. § 22-24-122, its decision was not limited to issues which
could be resolved by statutory interpretation. In addition to correctly interpreting the
controlling statutes, it went beyond the realm of declaratory judgment by finding the City
Clerk acted arbitrarily and capriciously in conducting the petition review as he did. That
portion of the district court’s ruling is reversed because it did not have jurisdiction to
decide that issue.

[¶45] Affirmed in part and reversed in part.




                                               17